Citation Nr: 0017621	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  97-21 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of shrapnel 
wounds, left arm and back of neck.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This appeal arises from a February 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which, in pertinent part, denied the 
veteran's claim for the appealed issue.

The issues of entitlement to service connection for a 
bilateral hearing loss, for tinnitus, and entitlement to an 
increased rating for a psychiatric disorder and a TDIU, were 
previously remanded in the February 1999 Board decision.


REMAND

In September 1999 the Secretary of Veterans Affairs and the 
veteran, through his counsel, John S. Berry, Esquire, filed a 
joint motion, pursuant to United States Court of Veterans 
Appeals (now United States Court of Appeals for Veterans 
Claims) (Court) Rule 27, to vacate and remand the February 
24, 1999 decision of the Board as to the issue of entitlement 
to service connection for residuals of shrapnel wounds, left 
arm and back of neck, on the basis of inadequate reasons or 
bases, and to stay further proceedings in the appeal of this 
issue, pending the Court's decision upon this motion.  The 
joint motion also requested that the remaining issues on 
appeal be dismissed.  The Court granted the motion in October 
1999.

The joint motion noted that the service medical records 
showed that the veteran's skin and neck were normal.  The 
Board also notes the veteran's DD 214 does not reveal he 
received the Purple Heart, and that he does not so contend.  
In September 1995, the veteran requested service connection 
for residuals of shrapnel wounds to his left arm and the back 
of his neck.  During a December 5, 1995 VA examination, it 
was noted that the veteran's neck did not have significant 
abnormality, and that his skin was normal for his age.  The 
examination report noted that the left arm exhibited no 
"significant scarring" from the mentioned shrapnel wounds.  
The report also indicated that there were not any 
identifiable lesions in the back of the neck attributable to 
the shrapnel wounds.  In the diagnosis section, the examiner 
did not diagnose the veteran with residuals of shrapnel 
wounds in the left arm and back of the neck.

During a December 15, 1995 VA examination, the veteran 
related that he suffered shrapnel wounds to his right [sic] 
hand and neck during service.  The veteran was diagnosed with 
shrapnel wounds in the left hand and neck by history, 
"service connected."

During a June 1996 VA examination for post-traumatic stress 
disorder (PTSD), the veteran was diagnosed with, among 
others, shrapnel wounds in the left hand and neck, by 
history, "service connected."  The June 1996 VA general 
medical examination report revealed that the veteran's neck 
was normal, and that there were no gunshot wounds in the 
musculoskeletal system.  No scars on the left arm were 
reported.  During a May 1998 VA examination for PTSD, the 
veteran related that he was trained as an engineer and served 
in the infantry during the Korean War, and that he suffered 
multiple shrapnel wounds and frostbite in his hands, feet, 
and head.  Among others, the veteran was diagnosed with 
shrapnel wounds, "service-connected."

In its February 1999 decision the Board found that the 
veteran's claim for residuals of shrapnel wounds was not well 
grounded, due to the lack of medical evidence of a current 
disability and of a nexus between an inservice injury and the 
disability.  The joint motion indicated that, in so finding, 
the Board failed to provide adequate reasons or bases, i.e., 
it did not consider the May 1998 VA examination report and 
did not adequately analyze the December 5, 1995 VA 
examination report.  On that basis, the parties requested a 
remand.

The joint motion indicated that first, the Board failed to 
consider the May 1998 VA examination (PTSD) report that 
contained a diagnosis of shrapnel wounds, service connected, 
and that the Board's failure to consider that report 
constituted grounds for remand, citing YR v. West, 11 Vet. 
App. 393, 398 (the Board is required to base its decisions on 
"all evidence and material of record").  The joint motion 
indicated that, on remand, the Board should give careful 
consideration to all evidence supporting the veteran's claim 
and provide reasons and bases in analyzing the weight and 
credibility of the evidence.

The joint motion then indicated that second, the Board failed 
to provide adequate reasons or bases in analyzing the 
December 5, 1995 VA examination report.  In this report, the 
examiner stated the veteran's left arm exhibited "no 
significant scarring" from shrapnel wounds, and that there 
were not any identifiable lesions in the back of the neck 
attributable to the shrapnel wounds.  The Board interpreted 
"no significant scarring" as "no scarring."  The joint 
motion indicated that, given the fact that in the diagnosis 
section, the examiner did not diagnose the veteran with 
residuals of shrapnel wounds in the left arm and back of the 
neck, the Board's interpretation was a reasonable one.  The 
joint motion then indicated that the Board's reading was not 
the only way to interpret the examiner's "unfortunate" 
choice of words.  The joint motion indicated that it was also 
plausible to interpret the finding of "no significant 
scarring" to mean that there was "some" scarring.

The joint motion noted that, in Grivois V. Brown, the Court 
had held that, where a physician's statement on nexus to 
service was ambiguous, a vacation of the Board decision and 
remand of the matter of service connection for a shoulder 
disorder was necessary.  In so doing, the Court noted that 
"[u]nder the circumstances, we cannot decide the issue of 
well groundedness, and, assuming this claim to be well 
grounded, the opinion of the Board is deficient as to the 
required reasons or bases for the denial."  Grivois, 6 Vet. 
App. 136, 140 (1994); see also 38 U.S.C.A. 7104(d)(1); 
Gilbert v. Derwinski, I Vet. App. 49,57(1990) (Board is 
required to provide written statement of reasons or bases for 
its findings and conclusions on all material issues of fact 
and law presented on record; the statement must be adequate 
to enable the veteran to understand the precise basis for the 
Board's decision, as well as to facilitate review by this 
Court).

Based upon Grivois, the joint motion requested, and the Court 
so ordered, that the February 1999 Board decision be vacated 
and remanded for re-adjudication, which might include a 
remand to the RO for a clearer medical opinion on the 
existence of any possible residuals of shrapnel wounds in the 
left arm and back of the neck, including seeking 
clarification from the physician who made the ambiguous 
statement.  See Dinsay V. Brown, 9 Vet. App. 79, 86 (1996); 
Grivois, 8 Vet. App. at 140.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran's 
claims file, together with a copy of this 
remand, to the physician who conducted 
the veteran's December 5, 1995 VA 
examination.  The physician should be 
requested, after a review of the claims 
file, his December 5, 1995 VA examination 
report, and the body of this remand, to 
provide "a clearer medical opinion on 
the existence of any possible residuals 
of shrapnel wounds in the left arm and 
back of the [veteran's] neck."

2.  If that physician is not available, 
or is unable to provide that opinion, the 
RO should schedule the veteran for a VA 
examination to determine whether he has 
scars on his left arm and back of his 
neck.  The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the entire claims 
file, must be made available to, and be 
reviewed by, the examiner, prior to the 
examination.  If scars are found on the 
veteran's left arm and back of his neck, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that these scars represent 
residuals of shrapnel wounds.  If the 
answer to this question is in the 
affirmative, the physician should 
indicate the degree, if any, of 
disfigurement of the neck; whether or not 
they are superficial, poorly nourished, 
or exhibit repeated ulceration; whether 
or not they are superficial, tender, and 
painful on objective demonstration; or 
whether or not they limit the function of 
any body part affected.  The report of 
examination should include the complete 
rationale for all opinions expressed, and 
must be typed.  Should the examiner 
determine that further testing or 
examination of the veteran is necessary, 
the RO should schedule the veteran for 
that development.

3.  After completion of the above, and if 
a new examination is conducted, the RO 
should review the examination report and 
the opinion(s) to determine if they are 
sufficient to properly adjudicate the 
veteran's claim, and, if necessary, to 
rate any disability related to service.  
If not, the report should be returned as 
inadequate for rating purposes.  See 38 
C.F.R. § 4.2; Bruce v. West, 11 Vet. App. 
405, 410 (1998); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

4.  The RO should then adjudicate the 
issue of the veteran's entitlement to 
service connection for residuals of 
shrapnel wounds, left arm and back of 
neck on the basis of all pertinent 
evidence of record and all applicable 
statutes, regulations, and case law.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill the duty to assist and to obtain additional 
medical development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The veteran is also advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


